774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph H. Dawson, Petitioner-Appellant,v.Calvin Edwards, Respondent-Appellee.
No. 85-1307, 85-1320
United States Court of Appeals, Sixth Circuit.
9/24/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE: KEITH and MILBURN, Circuit Judges; and PECK, Senior Circuit Judge.


1
Petitioner appeals the March 29, 1985, order idsmissing his habeas corpus petition brought under 28 U.S.C. Sec. 2241.  Petitioner has filed a motion for appointment of counsel on appeal.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of petitioner's brief and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged in this habeas corpus action that he was illegally sentenced to consecutive terms of imprisonment in violation of a plea agreement which provided that his sentences would be concurrent.  The district court dismissed the petition on the grounds that it should have been brought under 28 U.S.C. Sec. 2255 in the district court in which petitioner was convicted.  We affirm for the reasons stated by the district court.


3
Accordingly, it is ORDERED that the motion for appointment of counsel is denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).